Case 2:18-cv-11174-BAF-SDD ECF No. 85, PageID.1073 Filed 01/19/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JESSIE BARRINGER,

       Plaintiff,                                         Civil Action No. 18-CV-11174

vs.                                                       HON. BERNARD A. FRIEDMAN

KRISTIN WHITWORTH,
BRENDA CARLSON, and
JANETTE PARKER,

      Defendants.
______________________/

      ORDER REQUIRING DEFENDANT JANETTE PARKER TO SHOW CAUSE
          WHY THE COURT SHOULD NOT HOLD HER IN CONTEMPT

               On July 18, 2019, the Court entered a judgment in this matter that stated:

                                        JUDGMENT

                     The Court has issued an order in this matter dismissing the
               complaint pursuant to Fed.R. Civ. P. 41(b). Accordingly,

                      IT IS ORDERED AND ADJUDGED that judgment be and
               is hereby granted for defendants and against plaintiff.

                                            DAVID J. WEAVER
                                            CLERK OF COURT

                                            By: Johnetta M. Curry-Williams
                                                Deputy Clerk

               Approved: s/Bernard A. Friedman
                        BERNARD A. FRIEDMAN
                        SENIOR U.S. DISTRICT JUDGE

               Dated: July 18, 2019

               On January 11, 2021, plaintiff sent the Court’s case manager an email with an

attachment showing a photograph of a document that plaintiff claims “Janette Parker has forged
Case 2:18-cv-11174-BAF-SDD ECF No. 85, PageID.1074 Filed 01/19/21 Page 2 of 4




and created for herself.” This document, which bears nearly the same CM/ECF burn-in

information at the top of the page as the actual judgment states:

                                         JUDGEMENT

                       IT IS HEREBY ORDERED AND ADJUDGED that
               judgment be and is hereby granted for defendants and against
               plaintiff. Furthermore it is granted that all interests in the dog
               known as GCHB CH KENWORTH STRIKE A POSE AKC #
               TS22939604 and the puppies named in this civil action are
               awarded to defendant Janette Parker. Monetary damages to be
               decided at a later hearing after plaintiff can be located and served.


                                                             DAVID J. WEAVER
                                                             CLERK OF COURT


                      Approved: s/Bernard A. Friedman
                                BERNARD A. FRIEDMAN
                                SENIOR U.S. DISTRICT JUDGE

                      Dated July18, 2019

               Plaintiff also has submitted a photograph of an undated text message from an

unknown source, stating “I am a law enforcement officer. I was presented with a court order by

Janet Parker, and I had to abide by it. I do not have a choice in the matter. The dog has been

returned to Janet. She is the rightful owner. If Jessie wants to speak to anyone, he should start

with her.”

               It would appear that Parker has created a document that purports to be a judgment

of this Court, under the Court’s signature, and used it to persuade a law enforcement officer to

gain possession of the dog mentioned in this fraudulent “judgement.” If this is true, Parker may

have violated 18 U.S.C. § 505, which, among other things, prohibits the forgery of “the

signature of any judge, register, or other officer of any court of the United States.” Creating and

                                                2
Case 2:18-cv-11174-BAF-SDD ECF No. 85, PageID.1075 Filed 01/19/21 Page 3 of 4




using a fraudulent judgment such as this, if it occurred, would also constitute an affront to the

authority and dignity of the Court and is therefore punishable, by fine or imprisonment, as a

matter of criminal contempt pursuant to Fed. R. Crim. P. 42. Accordingly,



               IT IS ORDERED that defendant Janette Parker appear before the Court on

Wednesday, February 10, 2021 at 1:30 p.m. and show cause why the Court should not hold

her in criminal contempt for forging a fraudulent judgment bearing this case’s caption and the

undersigned’s electronic signature. Defendant is advised to appear with counsel, as the Court

may fine or imprison her if she is convicted of criminal contempt, and the show-cause hearing

is a critical stage in this proceeding. If defendant cannot afford counsel, the Court shall appoint

counsel for her at the show-cause hearing.



               IT IS FURTHER ORDERED that plaintiff also attend the show-cause hearing and

be prepared to testify as to when and how he became aware of the “judgement” allegedly created

by Parker.



               IT IS FURTHER ORDERED that the Clerk of Court schedule the above-

referenced show-cause hearing within thirty days of the date of this order. The hearing will be

conducted by video-conference (Zoom), the call-in information for which the Clerk of Court

shall mail to plaintiff and Parker and the United States Attorney (or one of his assistants) for the

Eastern District of Michigan.




                                                 3
Case 2:18-cv-11174-BAF-SDD ECF No. 85, PageID.1076 Filed 01/19/21 Page 4 of 4




                 IT IS FURTHER ORDERED that the Clerk of Court send a copy of this order to

the United States Attorney for the Eastern District of Michigan or to the Assistant United States

Attorney for this district in charge of the general crimes unit. As the Court may request that

Parker be prosecuted, an Assistant United States Attorney may also attend the show-cause

hearing.



                 IT IS FURTHER ORDERED that the Clerk of Court serve the Federal Community

Defender with a copy of this order. As the Court may request that Parker be prosecuted, and she

may be unable to afford to retain counsel, an attorney from the Defender’s office must be

available to be appointed and attend the hearing.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: January 19, 2021                             Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 19, 2021.

 Janette Parker                                      s/Johnetta M. Curry-Williams
 939 George St.                                      Case Manager
 Jackson, MI 49202

 Jessie Barringer
 5135 Wightham Ct,
 Houston, TX 77069




                                                       4
